Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 16/662720.  Claims 1-24 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 9, 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by HIDETOSHI (JP 2011011608).

Regarding Claim 1, HIDETOSHI teaches A control system comprising: a detection device (17a)(17b)(33a)(33b) configured to detect passenger information related to at least one passenger of a human-powered vehicle driven by a driver of the human-powered vehicle in which the at least one passenger is different from the driver; and an electronic controller (23) configured to control at least one component (24) of the human- powered vehicle in accordance with the passenger information.

Regarding Claim 2, HIDETOSHI teaches wherein the electronic controller (23) is configured to change a control mode of the at least one component (24) in accordance with the passenger information. The varying riding positions can be considered control modes.

Regarding Claim 3, HIDETOSHI teaches wherein the at least one component includes an adjustable seatpost (24).

Regarding Claim 4, HIDETOSHI teaches wherein the passenger information includes at least one of information related to whether or not the passenger is present, information related to weight of the passenger, and information related to a condition of the passenger [0052].

Regarding Claim 5, HIDETOSHI teaches wherein the electronic controller (23) is configured to control the at least one component (24) in accordance with the passenger 

Regarding Claim 6, HIDETOSHI teaches wherein the passenger information includes at least one of information related to a first passenger seated on a first seat of the at least one passenger seat and information related to a second passenger seated on a second seat of the at least one passenger seat [0052].

Regarding Claim 9, HIDETOSHI teaches wherein the passenger information includes at least one of information related to a first passenger of the at least one passenger seated on a first seat of the at least one passenger seat and information related to a second passenger of the at least one passenger seated on a second seat of the at least one passenger seat in which the first seat is provided frontward from a saddle of the human-powered vehicle and the second seat is provided rearward from the saddle [0052](Fig. 1).

Regarding Claim 22, HIDETOSHI teaches wherein the electronic controller (23) is configured to control the at least one component (24) in accordance with the passenger information and information related to the driver.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIDETOSHI (JP 2011011608) in view of JUNYA (JP 2016147669).

Regarding Claim 7, HIDETOSHI does not teaches wherein the electronic controller (23) is configured to set a designated transmission ratio specifying a transmission ratio of a transmission device of the human-powered vehicle for starting movement of the human-powered vehicle in accordance with the passenger information.
JUNYA teaches wherein the electronic controller (23) is configured to set a designated transmission ratio specifying a transmission ratio of a transmission device of the human-powered vehicle for starting movement of the human-powered vehicle in accordance with weight information [0009]. Luggage weight is considered in deciding drive ratio.
It would have been obvious to one of ordinary skill in the art to modify the control system in HIDETOSHI to have the transmission control in JUNYA as a matter of design 

Regarding Claim 8, HIDETOSHI teaches wherein the electronic controller is configured to control human-powered vehicle as one of the in accordance with the passenger information related to the at least one passenger being seated on at least one passenger seat of the human- powered.
HIDETOSHI does not teach controlling a transmission device.
JUNYA teaches wherein the electronic controller is configured to control a transmission device of the human-powered vehicle as one of the in accordance with the passenger information related to the weight information of the luggage [0009].
It would have been obvious to one of ordinary skill in the art to modify the control system in HIDETOSHI to have the transmission control in JUNYA as a matter of design choice to help the rider make sure that the bicycle can be ridden at a desired rider effort level.

Regarding Claim 17, HIDETOSHI does not teach wherein the electronic controller is configured to control an electric assist unit of the human-powered vehicle so as to decrease an assist force assisting in propulsion of the human-powered vehicle in accordance with a detected weight of the at least one passenger as the passenger information detected by the detection device in a case where the detected weight of the at least one passenger is less than a second predetermined weight.

It would have been obvious to one of ordinary skill in the art to modify the control system in HIDETOSHI to have the transmission control in JUNYA as a matter of design choice to help the rider make sure that the bicycle can be ridden at a desired rider effort level.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRAVEN (2016/0325640) in view of JUNYA (JP 2016147669).

Regarding Claim 23, CRAVEN teaches A control system comprising: a detection device configured to detect towed vehicle information related to a towed vehicle of a human-powered vehicle [0011]; and an electronic controller configured to automatically control the electric assist of the human-powered vehicle, the electronic controller being configured to change the shifting condition in accordance with the towed vehicle information.
CRAVEN does not teach controlling a shifting condition of a transmission device of the vehicle.

It would have been obvious to one of ordinary skill in the art to modify the control system in HIDETOSHI to have the transmission control in JUNYA as a matter of design choice to help the rider make sure that the bicycle can be ridden at a desired rider effort level and speed.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRAVEN (2016/0325640) in view of JUNYA (JP 2016147669) and further in view of HIDETOSHI (JP 2011011608).

Regarding Claim 24, CRAVEN as modified teaches wherein the towed vehicle information includes at least one of information related to whether or not the towed vehicle is present (CRAVEN [0011]),
CRAVEN as modified does not teach and information related to a passenger riding the towed vehicle.
HIDETHOSHI teaches information related to a passenger riding the vehicle.
It would have been obvious to one of ordinary skill in the art to modify the control system in CRAVEN as modified to have the passenger sensing method in HIDETHOSHI as a matter of design choice to help the computer decide how much electrical assist to provide, where to place its seat post etc., for safety and ease of use.




Allowable Subject Matter
Claims 10-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art does not teach or suggest wherein the electronic controller is configured to set a designated transmission ratio specifying a transmission ratio of a transmission device of the human-powered vehicle so that the designated transmission ratio for starting movement of the human-powered vehicle is less in a case where the first passenger is not seated on the first seat and the second passenger is seated on the second seat than a case where the first passenger is seated on the first seat and the second passenger is not seated on the second seat with the other elements in Claim 10.
The prior art does not teach or suggest wherein the electronic controller is configured to control a first brake device that brakes a front wheel of the human-powered vehicle in accordance with a first operation and a second brake device that brakes a rear wheel of the human-powered vehicle in accordance with a second operation as the at least one component in accordance with the passenger with the other elements in Claim 11.

The prior art does not teach or suggest wherein the electronic controller is configured to restrict actuation of the component in accordance with a detected sleep related condition of the at least one passenger as the passenger information as detected by the detection device with the other elements in Claim 19.
The prior art does not teach or suggest wherein the electronic controller is configured to show a sleep related condition of the at least one passenger at the passenger information on a display of the human-powered vehicle with the other elements in Claim 21.



The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654